NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                       2009-3079

                                   PATRICIA HOOKS,

                                                 Petitioner,

                                            v.

                          DEPARTMENT OF THE INTERIOR,

                                                 Respondent.

               Petition for review of the Merit Systems Protection Board in
                                    AT0752070959-I-1.

                                      ON MOTION

Before DYK Circuit Judge.

                                       ORDER

       The court treats Patricia Hooks' submission as a motion for leave to file a

nonconforming Fed. Cir. R. 15(c) statement concerning discrimination.

       Rather than submitting the court's Rule 15(c) form, Hooks submits a typed

"Statement Concerning Discrimination in Support of Petition for Review." Hooks states

that she raised claims of discrimination before the Merit Systems Protection Board but

that the claims were ignored in the Board's decision.

      The court notes that the Board's administrative judge did not address any

discrimination issues in his decision. Thus, we determine that Hooks has complied with

the requirements of Rule 15(c) and we grant Hooks' motion.

      Accordingly,

       IT IS ORDERED THAT:
       (1 )     Hooks' motion for leave to file a nonconforming Rule 15(c) statement is

granted.
       (2)      Hooks' brief is due within 21 days of the date of filing of this order.
                                                     FOR THE COURT


      FEB 2 4 2009
                                                     /s/ Jan   Horbaly
              Date                                   Jan Horbaly
                                                     Clerk                            FILE
                                                                             U.S. COURT OF
                                                                                THE FEDERAL CIRCUITFOR
                                                                                                LS

cc:    Patricia Hooks (informal brief form enclosed)
       James P. Connor, Esq.                                                     FEB 2 4 2009

s17                                                                               JAN NORBitLY
                                                                                     CLERK




2009-3079                                        2